18-09023-cgm   Doc 53   Filed 10/22/19    Entered 10/25/19 12:05:20   Main Document
                                         Pg 1 of 5
18-09023-cgm   Doc 53   Filed 10/22/19    Entered 10/25/19 12:05:20   Main Document
                                         Pg 2 of 5
18-09023-cgm   Doc 53   Filed 10/22/19    Entered 10/25/19 12:05:20   Main Document
                                         Pg 3 of 5
18-09023-cgm   Doc 53   Filed 10/22/19    Entered 10/25/19 12:05:20   Main Document
                                         Pg 4 of 5
18-09023-cgm   Doc 53   Filed 10/22/19    Entered 10/25/19 12:05:20   Main Document
                                         Pg 5 of 5
